 Case 1:19-cr-00575-FB Document 219 Filed 11/23/20 Page 1 of 2 PageID #: 1342




                              SERCARZ & RIOPELLE, LLP
                                     950 THIRD AVENUE, 32ND FLOOR
                                      NEW YORK, NEW YORK 10022
                                              (212) 586-4900
                                         FACSIMILE (212) 586-1234
                                         www.sercarzandriopelle.com
ROLAND G. RIOPELLE
MAURICE H. SERCARZ*

 *
  ADMITTED IN NY & NJ




                                                        November 23, 2020

BY ECF

The Honorable Frederic Block
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


                        Re:    United States v. Barca et al., 19 CR 575 (FB)
                                  Richard Martino - Defendant


Your Honor:

       I write to request that, in the event that Richard Martino’s COVID test is negative, he be
granted a bail modification in order to attend Thanksgiving dinner at the home of his daughter in
Rye, New York.

        We request a blackout period of noon to 8:00 p.m. in order to provide Mr. Martino time
to attend the dinner and to travel to and from his home.

       Mr. Martino is already permitted daily visits to the home of his daughter in order to visit
with family. This request amounts to an extension of the daily blackout period in order to
accommodate the special occasion.

        I have contacted Pretrial Services in the Southern District of New York, where Mr.
Martino resides. They, in turn, have been in touch with their counterparts in the Eastern District
of New York. Pretrial Services has no objection to this request. I have also been in contact with
the prosecutors. They, too, have no objection to this request.
 Case 1:19-cr-00575-FB Document 219 Filed 11/23/20 Page 2 of 2 PageID #: 1343




      Accordingly, we would respectfully request that Mr. Martino be permitted to attend
Thanksgiving dinner at the home of his daughter from noon to 8:00 p.m.


                                                  Most respectfully,

                                                         /s/

                                                  Maurice H. Sercarz


cc:    All Parties (by ECF)

       USPTO Shavoy Atkinson (by email)
       U.S. Pretrial Services EDNY

       USPTO Leo Barrios (by email)
       U.S. Pretrial Services SDNY




                                              2
